DETAILED ACTION
Notices to Applicant
This communication is a final rejection. Claims 1-2, 4-10, 12-18, and 20-24, as filed 05/03/2022, are currently pending and have been considered below.
No priority is acknowledged so the priority date of the claims is the filing date of 04/29/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite: A method for removing personal data from a medical record, comprising: 
receiving, at a client device of a first user, a first digital medical record associated with a first patient, the first digital medical record including personal data and medical data; 
generating, at the client device of the first user, a first fingerprint by applying a cryptographic function to at least a portion of the personal data; 
transferring the first fingerprint from the workstation of the first user to one or more computing devices; 
identifying, at the one or more computing devices, a first alias associated with the first fingerprint, wherein identifying the first alias includes at least one of determining that the first fingerprint was previously stored on the one or more computing devices along with the first alias, and generating the first alias and storing the first fingerprint and the first alias on the one or more computing devices; 
transferring the first alias from the one or more computing devices to the workstation of the first user; and 
generating, at the workstation of the first user, a first clean digital medical record based on the first alias and the first digital medical record; 
wherein the first digital medical record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances, and the first clean digital medical record comprises one or more DICOM SOP Instances.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes methods of organizing human activity because each italicized component is part of a human workflow for requesting and generating a de-identified patient record. For example, generating a first fingerprint and identifying a first alias are steps performed as part of a de-identification request amounts to this fundamental business transaction.
Additionally, the italicized components such as identifying the first alias by making determinations can practically be performed by the human mind or with pen and paper, so the claimed invention amounts to a mental process. For example, determining a fingerprint was previously stored along with the first alias can be performed by a person looking at a paper alias table. “Generating, at the workstation of the first user, a first clean digital medical record based on the first alias and the first digital medical record; wherein the first digital medical record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances, and the first clean digital medical record comprises one or more DICOM SOP Instances” can be performed with pen and paper by medical records staff writing data in a form.
Finally, performing cryptographic functions to generate a first fingerprint amounts to a mathematical formula.
Other than reciting generic computer terms like “at a client device of a first user” and “at the one or more computing devices”, nothing in the italicized portions of the claim goes beyond a method of organizing human activity, a mental process, or a mathematical formula. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-16, and 18-24 which recite particular aspects of how the abstract ideas may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of generating a first fingerprint, identifying a first alias, and generating a first clean medical record which all amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0020], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving at a client device a first medical record or transferring the first fingerprint [data] which amounts to mere data gathering)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5-7, 10, 13-15, and 21-23 which add limitations which amount to invoking computers as a tool to perform the abstract idea and add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 4, 12, and 20 which recite additional details about the abstract idea, namely, describe further details on how the mental calculation or mathematical process for calculating a cryptographic function is performed; and claims 8, 16, and 24 which add limitations which amount to invoking computers as a tool to perform the abstract idea by adding to the abstract ideas, namely, by providing more details on how the clean record is calculated which amounts to a mental process or mathematical formula). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))

 Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Landi (USP App. Pub. No. 2005/0165623) and Newhauser (Wayne Newhauser, Timothy Jones, Stuart Swerdloff, Warren Newhauser, Mark Cilia, Robert Carver, Andy Halloran, Rui Zhang, Anonymization of DICOM electronic medical records for radiation therapy, Computers in Biology and Medicine, Volume 53, 2014, Pages 134-140).

Regarding claim 1, Kho discloses: A method for removing personal data from a medical record, comprising: 
--receiving, at a client device of a first user, a first digital medical record associated with a first patient, the first digital medical record including personal data and medical data (“access a dataset maintained at the first server, the dataset including at least one individual record that uniquely identifies an individual,” par. [0003]); 
--generating, at the client device of the first user, a first fingerprint by applying a cryptographic function to at least a portion of the personal data (“create de-identified hashes on portions of confidential and/or sensitive patient health data,” par. [0011]; “Referring to FIG. 1, the DALMS 102 processes the seed value in combination with other PHI/PII elements to generate hashes via cryptographic algorithms, such as SHSA-512,” par. [0022]); 
--transferring the first fingerprint from the workstation of the first user to one or more computing devices (“Referring to FIG. 1, the DALMS 102 transmits the encrypted sets of hashes to the anonymous linker 130. The anonymous linker 130 matches the newly de-identified data to previously de-identified data to determine whether there is a match,” par. [0026]); 
--identifying, at the one or more computing devices, a first alias associated with the first fingerprint, wherein identifying the first alias includes at least one of determining that the first fingerprint was previously stored on the one or more computing devices along with the first alias (“As illustrated in FIG. 2, after the data has been de-identified, the newly de-identified data is compared or otherwise matched to previously de-identified data (e.g., de-identified data from another source) to determine whether any anonymous links can be established (operation 208),” par. [0026]), and generating the first alias and storing the first fingerprint and the first alias on the one or more computing devices (“In one embodiment, to de-identify the patient health data (e.g., PHI and/or PII), the de-identification module 122 may generate a bundle or set of one or more different hashes, based on the patient health data elements, such as the patient health elements of the PHI and the PI,” par. [0024]); 
--transferring the first alias from the one or more computing devices to the workstation of the first user (“All combined datasets are provided with an associated “universal” identifier that uniquely identifies the hashed data sets as a single set of identifiable health patient data that corresponds to one individual, without actually identifying a unique individual healthcare patient,” par. [0032]); and 

Kho discloses techniques for de-identifying patient records including matching de-identified patient records to one another using unique hashes. Kho does not expressly disclose, but Landi teaches:
--generating, at the workstation of the first user, a first clean digital medical record based on the first alias and the first digital medical record (performing various de-identification steps in 55, 56, and 57 in FIG. 3 and generating “de-identified data records” in par. [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend Kho’s de-identification techniques with Landi’s generation of a de-identified patient record because this would allow users to use protected patient record for research while maintaining patient privacy (Landi par. [0004]).

The combination of Kho and Landi teaches de-identifying DICOM images but does not expressly teach: wherein the first medical image record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances, and the first clean medical image record comprises one or more DICOM SOP Instances (“Each DICOM file has a Service Object pair (SOP) instance UID which identifies that file. In the case of structure in the structure set file the referenced SOP instance UID is used to identify the image slice the coordinates are meant to correspond with. Anonymization codes should modify the instance UIDs to ensure that the data will not clash in a picture archiving and communications system (PACS), and also to ensure anonymity,” page 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the de-identification techniques of Kho and Landi with Newhauser’s DICOM SOP instances because this would allow the process to be applied to more types of patient data and allow users to use protected patient record for research on imaging while maintaining patient privacy (Newhauser Abstract).

Regarding claim 2, Kho does not expressly disclose, but Landi further teaches wherein the first digital medical record comprises a first medical image record and the first clean digital medical record comprises a first clean medical image record (“in one exemplary embodiment, all DICOM fields containing patient-specific information are removed using the method described above for de-identifying structured patient data records. The de-identification process adds DICOM fields for Encrypted IDs (or corresponding Study ID strings) and other needed structured fields as per the structured data de-identification protocol described above. In addition, dates of birth/death are also de-identified as discussed above,” par. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the de-identification of Kho, Landi, and Newhauser with Landi’s image de-identification because this would allow the process to be applied to more types of patient data and allow users to use protected patient record for research on imaging while maintaining patient privacy (Landi par. [0004]).

Regarding claim 4, Kho further discloses: wherein the cryptographic function is a cryptographic hash function (“the DALMS 102 processes the seed value in combination with other PHI/PII elements to generate hashes via cryptographic algorithms, such as SHSA-512,” par. [0022]).

Regarding claim 5, Kho further discloses: wherein the personal data comprises personal health information (“process patient health data (e.g., PHI and/or PII) requiring de-identification,” par. [0022]).

Regarding claim 6, Kho further discloses: wherein the personal data comprises each of a patient name, a date of birth (“patient health data identified for de-identification, such as name, date of birth, social-security number, address, gender, ethnicity, and/or the like,” par. [0024]). 
Kho does not expressly disclose, but Landi teaches: a procedure date (“(ii) All treatment-related dates (e.g., admission date, discharge data, procedure date, and visit data) are optionally not de-identified, which is permissible under the HIPAA “limited data set” measures or may be removed or replaced with non-identifying equivalent. This could include methods where the number of days, hours, or seconds between dates for the patient is preserved but the dates themselves are altered,” par. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the de-identification of Kho, Landi, and Newhauser with Landi’s optional date de-identification because this would improve patient privacy (Landi par. [0004]).

Regarding claim 7, Kho does not expressly disclose but Landi teaches: wherein the first alias comprises a false patient name (“For example, given an arbitrary unique Encrypted ID that is mapped to a Study ID such as “42”, text strings such as “patient 42 ID”, “patient 42 name”, “patient 42 address”, etc . . . could be used to replace the various pieces of de-identified patient data in a de-identified data record,” par. [0027]) and a time-shift variable (“This could include methods where the number of days, hours, or seconds between dates for the patient is preserved but the dates themselves are altered,” par. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the de-identification of Kho, Landi, and Newhauser with Landi’s image de-identification because this would allow the process to be applied to more types of patient data and allow users to use protected patient record for research on imaging while maintaining patient privacy (Landi par. [0004]).

Regarding claim 8, Kho does not expressly disclose, but Landi teaches: wherein the first clean digital medical record comprises each of the false patient name (“For example, given an arbitrary unique Encrypted ID that is mapped to a Study ID such as “42”, text strings such as “patient 42 ID”, “patient 42 name”, “patient 42 address”, etc . . . could be used to replace the various pieces of de-identified patient data in a de-identified data record,” par. [0027]); a false date of birth, the false date of birth calculated using the date of birth and the time- shift variable (“(i) Birth dates and Death dates are de-identified except for the year (i.e., Jul. 4, 1955 will be converted to Jan. 1, 1955),” par. [0052]); and a false procedure date, the false procedure date calculated using the procedure date and the time-shift variable (“This could include methods where the number of days, hours, or seconds between dates for the patient is preserved but the dates themselves are altered,” par. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to extend the de-identification of Kho, Landi, and Newhauser with Landi’s image de-identification because this would allow the process to be applied to more types of patient data and allow users to use protected patient record for research on imaging while maintaining patient privacy (Landi par. [0004]).

Claims 9-10, 12-16, 17-18, and 20-24 are substantially similar to claims 1-2, 4-8, 1-2, and 4-8 (respectively) and are rejected with the same reasoning.

Response to arguments
Applicant's arguments filed 05/03/2022 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention is not directed to an abstract idea in Step 2A Prong One the steps including transferring fingerprint [data], identifying a first alias, and generating a clean medical record are not abstract. Remarks pages 8-9. This is not persuasive because these steps include mental processes such as identifying a first alias and insignificant extra-solution activity such as transferring data or generating a clean medical record. Because the claim recites at least one mental process, the claim is directed to an abstract idea.
Applicant further argues (Step 2A Prong Two) that the claimed invention integrates any abstract idea into a practical application by improving a computer or other technology “by using a particular method to more efficiently transfer clean data.” Remarks pages 10-11. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). Unlike the examples, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. 
Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database in Enfish), the claimed invention purports to address the following need (Specification par. [0005]): there is a need for systems or methods for removing personal data from digital records, including digital medical records and digital medical image records, while allowing identification of related records and elapsed time between related records.” “Removing personal data from digital records” is not claimed as a technical solution by including the technical aspects of removing data from memory. Instead, the claim merely uses the abstract ideas to determine what should be included in the “clean medical record”. Thus any improvement appears to lie in the abstract ideas used for determining the contents of the clean medical record. 
Regarding the prior art rejections, Applicant generally alleges that the cited combination of Kho, Landi, and Newhauser fails to disclose all the elements of the independent claims because the art of records does not disclose or suggest: “Generating, at the workstation of the first user, a first clean digital medical record based on the first alias and the first digital medical record; wherein the first digital medical record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances, and the first clean digital medical record comprises one or more DICOM SOP Instances.” Remarks pages 11-13. Applicant argues that Newhauser discloses anonymization codes to modify DICOM unique identifiers but does not teach generating a first clean medical record “wherein the first digital medical record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances, and the first clean digital medical record comprises one or more DICOM SOP Instances.” 
These arguments are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, generating the clean medical record is taught by Landi, e.g., par. [0079] whereas Newhauser is relied upon for extending the de-identification techniques of Kho and Landi to DICOM SOP instances. Each element of the claim is taught by one of the cited references and the Examiner provided motivations to combine which Applicant did not dispute in the most recent Remarks. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626